DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buehner (DE 10124747 A1).
Regarding claim 1, Buehner discloses a fluid valve (1), comprising:
a valve housing extending from a fluid inlet (16) to a fluid outlet (7) along a longitudinal central axis and comprises at least one first valve assembly, wherein the first valve assembly comprises
a valve needle (3),
an electromagnetic actuating device (solenoid 10), wherein the valve needle (3)  is movable in a cavity of the valve housing along the longitudinal central axis, wherein the electromagnetic actuating device has an armature (20), which is coupled to the valve needle (3), and a pole piece (13), which is coupled to the valve housing, wherein the armature has on an armature stop side (34) which is opposite the pole piece an armature stop surface, and the pole piece (13) has on a pole piece stop side (35) which is opposite the armature a pole piece stop surface (34), a deformable first ring element (37), between the armature stop side (34) and the pole piece stop side (35).
Buehner is silent as to a deformable second ring element between the armature stop side and the pole piece stop side. However, it has been held that mere duplication of parts involves only routine skill in the art unless new and unexpected result is produced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buehner by using a second duplicate deformable ring element to further improve the damping effect of the first deformable ring element; see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 6, wherein the first sealing lip (u) extends around the second sealing lip, and the elastomer ring, on a side thereof facing away from the sealing lips, is received in a ring groove (36) of the armature or of the pole piece.
Regarding claim 16, Buehner discloses a method for controlling a supply of fluid, into a combustion chamber of an internal combustion engine, a fluid valve as claimed in claim 1 is provided, and wherein the electromagnetic actuating device is activated such that the armature (20), for opening the fluid valve, is attracted in an electromagnetic manner by the pole piece (13), whereby the first deformable ring element (37) and the second deformable ring element are increasingly deformed.
Regarding claim 17, wherein the armature (20) is attracted by the pole piece (13) until the armature stop surface (34) abuts against the pole piece stop surface (35).
Allowable Subject Matter
Claims 2-4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel injector with armature damping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747